CASE 0:20-cv-01693-DSD-KMM Doc. 1-2 Filed 08/04/20 Page 1 of 10




                                             EXHIBIT 2 - COMPLAINT
CASE 0:20-cv-01693-DSD-KMM Doc. 1-2 Filed 08/04/20 Page 2 of 10




                                             EXHIBIT 2 - COMPLAINT
CASE 0:20-cv-01693-DSD-KMM Doc. 1-2 Filed 08/04/20 Page 3 of 10




                                             EXHIBIT 2 - COMPLAINT
CASE 0:20-cv-01693-DSD-KMM Doc. 1-2 Filed 08/04/20 Page 4 of 10




                                             EXHIBIT 2 - COMPLAINT
CASE 0:20-cv-01693-DSD-KMM Doc. 1-2 Filed 08/04/20 Page 5 of 10




                                             EXHIBIT 2 - COMPLAINT
CASE 0:20-cv-01693-DSD-KMM Doc. 1-2 Filed 08/04/20 Page 6 of 10




                                             EXHIBIT 2 - COMPLAINT
CASE 0:20-cv-01693-DSD-KMM Doc. 1-2 Filed 08/04/20 Page 7 of 10




                                             EXHIBIT 2 - COMPLAINT
CASE 0:20-cv-01693-DSD-KMM Doc. 1-2 Filed 08/04/20 Page 8 of 10




                                             EXHIBIT 2 - COMPLAINT
CASE 0:20-cv-01693-DSD-KMM Doc. 1-2 Filed 08/04/20 Page 9 of 10




                                             EXHIBIT 2 - COMPLAINT
CASE 0:20-cv-01693-DSD-KMM Doc. 1-2 Filed 08/04/20 Page 10 of 10




                                             EXHIBIT 2 - COMPLAINT
